Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 25, 2022 has been entered.  In addition, in response to the Amendment filed on June 25, 2022, claims 8-16 and 19-20 are withdrawn from examination; claims 1-7 and 17-18 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7 and 17-18 are rejected under 35 USC 103 as being unpatentable over Gong et al (WO/2014/166297); citations taken from corresponding US application (US 20160036542 A1) in view of YU et al (US Pub. No. 2015/0341814 A1).

Regarding claim 1, Gong discloses “determining an interference measurement resource” (see Gong ¶ 0049, ¶ 0050; receiving interference measurement indication that can include interference measurement modes used for performing the interference).  Moreover, Gong discloses the limitation of “and performing an interference measurement according to the interference measurement resource” (see Gong ¶ 0203, ¶ 0240; performing measuring interference based on interference indications); “wherein performing the interference measurement comprises receiving and measuring an interference signal transmitted on the interference measurement resource .
Gong does not appear to explicitly disclose “and an interference measurement receiving mode corresponding to the interreference measurement resource, wherein the interference measurement receiving mode correspond to at least one of: receiving antenna, a range of receiving direction, a polarization manner of receiving or receiving weight” and “performing the interference measurement …. according to the interference measurement resource receiving mode”.  However, YU discloses “an interference measurement receiving mode corresponding to the interreference measurement resource, wherein the interference measurement receiving mode correspond to at least one of: receiving antenna, a range of receiving direction, a polarization manner of receiving or receiving weight” (See YU abstract, ¶ 0076, table 1 and ¶ 0089; determining number of receiving antennas and strength of reception of the reception antenna), and “performing the interference measurement …. according to the interference measurement resource receiving mode”( See YU abstract, ¶ 0076, table 1; determining a reception antenna group which is one of the one or more antenna groups that transmits a signal other than an interference signal to a terminal, determining a reference signal in order to measure the strength of the signal transmitted by the reception antenna group, a step of determining a wireless resource so as to measure the interference in each of the one or more antenna groups; ¶ 0089, the UE may measure the strength of a reception signal for its reception antenna group in a portion, but measure an amount of interference in the wireless resource).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gong and YU before him or her, to modify the invention of Gong to utilize receiving mode including receiving antenna to measure interference.  The suggestion for doing so would have been to enables measuring interference generated in the receiving antennas and other set of receiving antennas so as to accurately measure correct signal-to-interference ratio.
    
Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Gong and YU further discloses “wherein an interference measurement receiving mode is determined according to a configured receiving mode of a first type of signal”; (see Gong ¶ 0214, YU abstract, ¶ 0089).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, the combination of Gong and YU further discloses “wherein the first type of signal comprises one of following: a downlink measurement pilot, a downlink demodulation pilot, an uplink demodulation pilot, an uplink measurement pilot and an uplink random access signal.”; (see Gong ¶ 0214, ¶ 0240).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, the combination of Gong and YU further discloses “wherein a resource location of the first type of signal associated with the interference measurement receiving mode is determined according to a convention or indication information”; (see Gong ¶ 0207,  ¶ 0208).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, the combination of Gong and YU further discloses “wherein the resource location of the first type of signal comprises: a port, a time domain location; and the indication information is configured by a network-side device”; (see Gong ¶ 0207,  ¶ 0208).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Gong and YU further discloses “wherein an interference measurement receiving mode is determined according to a beam selected and fed back by user equipment”; (see Gong ¶ 0287).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Gong and YU further discloses “wherein an interference measurement receiving mode is determined according to a time domain location to which an interference measurement resource belongs”; (see YU, abstract, ¶ 0011, ¶ 0089).

Claims 17 - 18 are the apparatus claims corresponding to the method claims 1 - 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 7.  Claims 17 – 18 are rejected under the same rational as claims 1 - 7.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468